DETAILED ACTION
	This Office Action is in response to the Amendment and Remarks filed on April 25, 2022.

Response to Arguments
Applicant’s arguments, see the Remarks, filed April 25, 2022, with respect to the rejection(s) of claim(s) 12-19 under in re the commonly owned-disqualified reference of Howard et al. (WO 2018/231210 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Pub. 2008/0303119 A1) in view of Inoue et al. (CN 104425576 A).
In re claim 12, Watanabe shows (fig. 1D) an integrated circuit (IC) structure, comprising: a transistor, including: a channel material (in substrate 1), and a gate stack, including: a gate electrode material (5), and a material (3) between the gate electrode material and the channel material and wherein the crystals of the material are arranged in an orthorhombic crystal lattice [0043]. Watanabe does not specifically disclose that at least 20% of the crystals are arranged in an orthorhombic crystal lattice. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have any desired amount of material arranged in an orthorhombic crystal lattice, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Furthermore, Inoue discloses [0230] that adding a certain amount of elements can provide an amorphous or desired orthorhombic film. When the film becomes orthorhombic, the charge trap density increases. In this manner, the 100% of the crystals could be arranged in an orthorhombic crystal lattice which is more than at least 20%. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the material of Watanabe by forming the material have the orthorhombic crystal lattice of any desired amount as taught by Inoue to improve the charge trap density of the film within the device.
In re claim 13, the combined references of Watanabe and Inoue do not specifically disclose the elements of the claims. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have any desired amount of grain orientation alignment of the material and gate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
In re claims 14 -18, the combined references of Watanabe and Inoue disclose that the transistor is part of a memory cell, which would include a memory cell is a 1-transistor (1T) memory cell. The IC structure further includes: a substrate (1), wherein the material is between the substrate and the gate electrode material.
In re claim 19, the combined references of Watanabe and Inoue do not specifically disclose the gate electrode material wraps at least partially around the channel material. However, such a limitation is well-known in the art of semiconductors as a FinFet or Gate-All-Around transistor.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoo et al. (CN-109148454 A), and Howard et al. (WO 2018/231210 A1)A) also disclose IC structures having various elements of the claims including gate stacks comprising orthorhombic crystal lattices within a material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815